EXHIBIT 10.5


NON-QUALIFIED SHARE OPTION AGREEMENT
(Inducement Award)


THIS AGREEMENT (this “Agreement”), dated April 10, 2020 (the “Grant Date”), is
made by and between Tanger Factory Outlet Centers, Inc., a North Carolina
corporation, hereinafter referred to as the “Company”, Tanger Properties Limited
Partnership, a North Carolina partnership, hereinafter referred to as the
“Partnership”, and Stephen Yalof, an employee of the Partnership, hereinafter
referred to as the “Optionee”;


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to, as an inducement material to the decision by the
Optionee to accept employment with the Company and the Partnership, to grant the
Optionee the opportunity to purchase shares of common shares of the Company, par
value $0.01 (“Common Shares”);


WHEREAS, the award of an option pursuant to this Agreement (this “Award”) is
being made and granted as a stand-alone award and not granted under the
Incentive Award Plan of Tanger Factory Outlet Centers, Inc. and Tanger
Properties Limited Partnership (Amended and Restated as of April 4, 2014), as
further amended (the “Plan”);


NOW, THEREFORE, in consideration of the Optionee’s agreement to accept
employment with the Company and the mutual covenants hereinafter set forth, the
parties agree as follows:


ARTICLE I RELATION TO PLAN


Section 1.1 – Relation to Plan


This Award is being made and granted as a stand-alone award, separate and apart
from, and outside of, the Plan, and shall not constitute an award granted under
or pursuant to the Plan. Notwithstanding the foregoing, the terms, conditions
and definitions set forth in the Plan shall apply to this Agreement and the
Option (as defined below) as if the Option had been granted under the Plan
(including, without limitation, the provisions contained in Sections 11.1, 11.3,
11.9, 11.10, and 11.13 through 11.17, 11.22, and 11.23), and this Agreement
shall be subject to such terms, conditions and definitions, which are hereby
incorporated into this Agreement by reference (and any such references to the
Plan in this Agreement shall solely be interpreted to be references to the
substance of the provisions of the Plan so incorporated, but shall not in any
way imply or indicate that this Award was granted under the Plan). For the
avoidance of doubt, the Option awarded under this Agreement shall not be counted
for purposes of calculating the aggregate number of shares of Common Shares that
may be issued or transferred pursuant to awards under the Plan as set forth in
Section 2.1(a) of the Plan. In the event of any inconsistency between the Plan
and this Agreement, the terms of this Agreement shall control.


Section 1.2 – Inducement Award


This Award is intended to constitute an “employment inducement award” under New
York Stock Exchange (“NYSE”) Listing Rule 303A.08, and consequently is intended
to be exempt from the NYSE rules regarding shareholder approval of
equity-compensation plans. This Agreement




1

--------------------------------------------------------------------------------






and the terms and conditions of the Option shall be interpreted in accordance
and consistent with such exemption.


ARTICLE II
GRANT OF OPTION


Section 2.1 - Grant of Option


In consideration of the Optionee’s agreement to remain in the employ of the
Partnership and for other good and valuable consideration, on the date hereof
the Company irrevocably grants to the Optionee an option to purchase 1,000,000
Common Shares (the “Option”) upon the terms and conditions set forth in this
Agreement.


Section 2.2 - Purchase Price


The purchase price of the Common Shares covered by the Option shall be $7.15 per
Common Share without commission or other charge, which is equal to the closing
price of the Common Shares, on the exchange on which the Common Shares are
trading, on the trading day previous to the Grant Date.


Section 2.3 - Consideration to Company


In consideration of the granting of the Option by the Company, the Optionee
agrees to render faithful and efficient services to the Company and the
Partnership. Nothing in this Agreement shall confer upon the Optionee any right
to continue in the employ of the Partnership or shall interfere with or restrict
in any way the rights of the Partnership, which are hereby expressly reserved,
to discharge the Optionee at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Partnership and Optionee.


Section 2.4 - Adjustments in Option


The Optionee acknowledges and agrees that the Option is subject to adjustment,
modification and termination in certain events, as consistent with Section 11.3
of the Plan.


ARTICLE III
PERIOD OF VESTING AND EXERCISABILITY


Section 3.1 - Commencement of Vesting and Exercisability


(a)Subject to Sections 3.1(b) and 3.1(c), the Option shall become vested in four
(4) cumulative installments as follows:


(i)    The first installment shall consist of twenty-five percent (25%) of the
Common Shares covered by the Option and shall become vested on December 31,
2020.


(ii)    The second installment shall consist of twenty-five percent (25%) of the
Common Shares covered by the Option and shall become vested on December 31,
2021.




2

--------------------------------------------------------------------------------






(iii)    The third installment shall consist of twenty-five percent (25%) of the
Common Shares covered by the Option and shall become vested on December 31,
2022.


(iv)    The fourth installment shall consist of twenty-five percent (25%) of the
Common Shares covered by the Option and shall become vested on December 31,
2023.


(b)Subject to Section 3.1(c), no portion of the Option that is unvested at
Termination of Employment (defined consistent with the Plan) shall thereafter
become vested, and upon Termination of Employment, the Optionee’s rights with
respect to such unvested portion shall immediately terminate, and the Optionee
shall be entitled to no future payments or benefits with respect thereto.


(c)Upon the Optionee’s Termination of Employment by the Company or the
Partnership other than for Cause, due to death or Disability or by the
Optionee’s resignation for Good Reason, in each case prior to December 31, 2023,
the Option shall, in addition to the portion vested prior to the time of such
termination of employment, become vested with respect to a number of Common
Shares equal to the product of (i) 25% of the Common Shares covered by the
Option and (ii) a fraction, the numerator of which is the number of days that
elapsed between January 1 of the calendar year of termination and the date of
Termination of Employment and the denominator of which is 365 (or, in the case
of Termination of Employment in 2020, the number of days from the Grant Date
through December 31, 2020); provided that, notwithstanding the foregoing, to the
extent such Termination of Employment occurs within 24 months after a Change of
Control, the Option shall become fully vested with respect to all Common Shares
covered thereby upon the date of such Termination of Employment.


(d)Subject to Section 3.3, the portion of the Option that becomes vested
pursuant to this Section 3.1 shall become exercisable on the later of (i) first
day following the Grant Date on which the Fair Market Value (determined
consistent with the Plan) of a Common Share equals or exceeds 110% of the
purchase price set forth in Section 2.2 (rounded up to the nearest cent) or (ii)
the date such portion becomes vested; provided that, notwithstanding the
foregoing (but subject to Section 3.3), upon the Optionee’s Termination of
Employment by the Company or the Partnership other than for Cause, due to death
or Disability or by the Optionee’s resignation for Good Reason within 24 months
after a Change of Control, the Option shall become fully exercisable with
respect to all Common Shares covered thereby upon the date of such Termination
of Employment.


(e)For purposes of this Agreement, “Cause”, “Change of Control”, “Good Reason”
and “Disability” shall have the meaning as such term is defined in the
Employment Agreement, by and among the Company, the Partnership and the
Optionee, dated April 6, 2020.


Section 3.2 - Duration of Exercisability


The installments provided for in Section 3.1(a) are cumulative. Each such
installment that becomes vested and exercisable pursuant to Section 3.1 shall
remain exercisable until it becomes un-exercisable under Section 3.3.




3

--------------------------------------------------------------------------------






Section 3.3 - Expiration of Option


The Option may not be exercised to any extent by anyone after the first to occur
of the following events:


(a)
The expiration of ten (10) years from the Grant Date; or



(b)The date of the Optionee’s Termination of Employment by reason of Termination
of Employment by the Company or Partnership for Cause; or


(c)The expiration of three (3) months from the date of the Optionee’s
Termination of Employment other than by reason of (i) Termination of Employment
by the Company or Partnership for Cause, (ii) the Optionee’s death or (iii) the
Optionee’s Disability; or


(d)The expiration of one (1) year from the date of the Optionee’s Termination of
Employment by reason of his death or Disability.


ARTICLE IV
EXERCISE OF OPTION


Section 4.1 - Person Eligible to Exercise


During the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes un-exercisable
under Section 3.3, be exercised by the Optionee’s personal representative or by
any person empowered to do so under the Optionee’s will or under the then
applicable laws of descent and distribution.


Section 4.2 - Partial Exercise


Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes un-exercisable under Section 3.3;
provided, however, that each partial exercise shall be for not less than five
hundred (500) Common Shares and shall be for whole Common Shares only.


Section 4.3 - Manner of Exercise


The Option, or any exercisable portion thereof, may be exercised solely by
delivery of all of the following to the Secretary of the Company (the
“Secretary”) (or any third-party administrator or other person or entity
designated by the Company for such purpose) prior to the time when the Option or
such portion becomes un-exercisable under Section 3.3.


(a)Written or electronic notice signed by the Optionee or any other person then
entitled to exercise the Option or portion pursuant to Section 4.1, stating that
the Option or portion is thereby exercised, such notice complying with all
applicable rules established by the Committee; and




4

--------------------------------------------------------------------------------






(b)Full payment of the exercise price and applicable withholding taxes to the
Secretary for the shares with respect to which the Option, or portion thereof,
is exercised in cash or, if approved by the Committee, in whole or in part,
through:


(i)    the delivery of Common Shares owned by the Optionee, duly endorsed for
transfer to the Company with a fair market value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof and
applicable withholding taxes, as applicable;


(ii)    the surrender of Common Shares then issuable upon exercise of the Option
having a fair market value on the date of Option exercise equal to the aggregate
exercise price of the Option or exercised portion thereof and applicable
withholding taxes, as applicable;


(iii)
the delivery of property of any kind which constitutes good and valuable

consideration;


(iv)
the delivery of a notice that the Optionee has placed a market sell order with

a broker with respect to Common Shares then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the exercise price of
the Option or exercised portion thereof and applicable withholding taxes, as
applicable, provided that payment of such proceeds is then made to the Company
upon settlement of such sale; or


(v)    any combination of cash and the consideration provided in the foregoing
subparagraphs (i), (ii), (iii) and (iv).


The Option may not be exercised, however, by delivery of a promissory note or by
a loan from the Company, the Partnership or any Subsidiary when or where such
loan or other extension of credit is prohibited by law, and payment in the
manner prescribed by the preceding sentences shall not be permitted to the
extent that the Committee determines that payment in such manner may result in
an extension or maintenance of credit, an arrangement for the extension of
credit, or a renewal of an extension of credit in the form of a personal loan to
or for any member of the Board or executive officer of the Company that is
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or other applicable law.


(c)Such representations and documents as the Committee, in its sole discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act of 1933, as amended (the “Securities Act”), and any other
federal or state securities laws or regulations and any other applicable law.
The Committee may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance, including placing legends on
share certificates or book entries evidencing Common Shares and issuing
stop-transfer notices to agents and registrars; and


(d)Full payment to the Company (or other employer entity) of all amounts that,
under federal, state or local tax law, it is required to withhold upon exercise
of the Option (i) in cash or check or (ii) with the consent of the Committee, in
(A) Common Shares owned by the Optionee duly endorsed for transfer, or (B)
Common Shares issuable to the Optionee upon exercise of the Option may be used
to make all or part of such payment; and




5

--------------------------------------------------------------------------------






(e)In the event the Option or portion shall be exercised by any person or
persons other than the Optionee, appropriate proof of the right of such person
or persons to exercise the Option, as determined in the sole discretion by the
Committee.


Section 4.4 - Conditions to Issuance of Common Shares


The Common Shares deliverable upon the exercise of the Option, or any portion
thereof, shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any certificate or certificates for (or evidence
through book entry) Common Shares purchased upon the exercise of the Option or
portion thereof prior to fulfillment of all of the following conditions:


(a)The admission of such Common Shares to listing on all stock exchanges on
which such class of Common Shares is then listed; and


(b)The completion of any registration or other qualification of such Common
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body
that the Committee shall, in its absolute discretion, deem necessary or
advisable; and


(c)The obtaining of any approval or other clearance from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and


(d)The payment to the Company (or other employer entity) of all amounts that,
under federal, state or local tax law, it is required to withhold upon exercise
of the Option.


Section 4.5 - Issuance of Common Shares


Upon exercise of the Option and satisfaction of the delivery requirements set
forth in Section 4.3 and the conditions to the issuance of the Common Shares set
forth in Section 4.4, the Company shall issue to the Optionee or the person
authorized to exercise the Option under Section
4.1 the Common Shares with respect to which the Option was exercised. Such
issuance shall be evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company.


ARTICLE V
OTHER PROVISIONS




Section 5.1 - Administration


The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of this Agreement
and to interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Optionee, the Company, the Partnership, the
Subsidiaries and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to this Agreement or the Option.




6

--------------------------------------------------------------------------------






Section 5.2 - Option Not Transferable


The Award may not be sold, pledged, assigned, or transferred in any manner other
than by will or the laws of descent and distribution or, with the consent of the
Committee, pursuant to a DRO (defined consistent with the Plan), unless and
until the Award has been exercised (if applicable), the Common Shares underlying
the Award have been issued, and all restrictions applicable to such Common
Shares, if any, have lapsed. Neither the Award nor interest or right therein
shall be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), unless and until the Award has been
exercised, or the Common Shares underlying such Award have been issued, and all
restrictions applicable to such Common Shares have lapsed, and any attempted
disposition of the Award prior to the satisfaction of these conditions shall be
null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.


Section 5.3 - Rights as Shareholders


The Optionee shall not be, nor have the rights or privileges of, a shareholder
of the Company, including voting rights and rights to dividends, in respect of
any Common Shares purchasable upon exercise of any part of the Option unless and
until such Common Shares have been issued by the Company and held of record by
the Optionee (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for any dividend or other right for which the record date is prior to the
date the Common Shares are so issued, except as consistent with Section 11.3 of
the Plan.


Section 5.4 - Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of the Secretary at the Company’s principal
address, and any notice to be given to the Optionee shall be addressed to the
Optionee at the Optionee’s last address reflected in the Company’s records. By a
notice given pursuant to this Section 5.4, either party may hereafter designate
a different address for notices to be given to such party. Any notice that is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the person entitled to exercise the Option pursuant to Section 4.1 if
such person has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.


Section 5.5 - Titles and Construction


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates. Whenever the words




7

--------------------------------------------------------------------------------






“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “but not limited to”. The term “or” is not
exclusive.


Section 5.6 – Tax Withholding


The Company or the Partnership, as applicable, shall be entitled to require
payment in cash or deduction from other compensation payable to the Optionee of
any sums required by federal, state, local, or foreign tax law to be withheld
with respect to the issuance, vesting, exercise, payment or other taxable event
related to the Award. The Committee may in its discretion and in satisfaction of
the foregoing requirement, or in satisfaction of any additional withholding
obligations as the Optionee may have elected, allow the Optionee to satisfy such
obligations by any payment means described in Section 4.3(b)(i) through (v)
hereof, including without limitation, by electing to have the Company or the
Partnership, as applicable, withhold Common Shares otherwise issuable under the
Award (or allow the surrender of Common Shares). The number of Common Shares
which may be so withheld or surrendered shall be no greater than the number of
Common Shares which have a fair market value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
maximum statutory withholding rates in the Optionee’s applicable jurisdiction
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income. The Committee shall determine the fair
market value of the Common Shares, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option exercise involving the sale of Common Shares to pay the Option
exercise price or any tax withholding obligation.


Section 5.7 - Governing Law


This Agreement has been negotiated and executed in, and shall be administered,
interpreted and enforced under the laws of, the State of North Carolina without
regard to the principles of conflicts of law thereof.


Section 5.8 - Conformity to Securities Laws


The Optionee acknowledges that this Agreement is intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including Rule 16b-3, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.


Section 5.9 - Consents


The Optionee’s rights in respect of the Option are conditioned on the receipt to
the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including the Optionee’s
consenting to the Company’s supplying to any third-party recordkeeper of this
Award such personal information as the Committee deems advisable to administer
this Award).




8

--------------------------------------------------------------------------------






Section 5.10 - Amendments, Suspension and Termination


This Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee, to
the extent such amendment or alteration would have otherwise been permitted
under the terms of the Plan if this Award had been granted under the Plan;
provided that, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Option in any material way without the
prior written consent of the Optionee.


Section 5.11 - Successors and Assigns


The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in Section 5.2, this Agreement shall be binding upon the Optionee and
his heirs, executors, administrators, successors and assigns.


Section 5.12 - Section 409A


The Option is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and this Agreement shall be interpreted
accordingly.


Section 5.13 - Limitation on Optionee’s Rights


This Agreement confers no rights or interests other than as herein provided.
This Agreement creates only a contractual obligation on the part of the Company
as to amounts payable and shall not be construed as creating a trust. The
Optionee shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Option, and rights no greater than the right to receive the
Common Shares as a general unsecured creditor with respect to the Option, as and
when exercised pursuant to the terms hereof.


Section 5.14 – Forfeiture and Clawback


The Optionee acknowledges and agrees that the Option (including any proceeds,
gains or other economic benefit actually or constructively received by the
Optionee upon any receipt or exercise of the Option or upon the receipt or
resale of any Common Shares underlying the Option) shall be subject to the
provisions of any claw-back policy implemented by the Company, the Partnership
or any Subsidiary, including, without limitation, any claw back policy adopted
to comply with the requirements of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.


[signature page follows]


















9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.


TANGER FACTORY OUTLET CENTERS, INC.


By: /s/ James F. Williams


James F. Williams
Executive Vice President, Chief Financial Officer






TANGER PROPERTIES LIMITED PARTNERSHIP


By: TANGER GP TRUST, its sole general partner


By: /s/ James F. Williams
James F. Williams




--------------------------------------------------------------------------------






Optionee:


/s/ Stephen Yalof
Signature Stephen Yalof


